Title: Abigail Adams to Martha Washington, 25 December 1799
From: Adams, Abigail
To: Washington, Martha


				
					Madam
					Philadelphia December 25 1799
				
				Whilst in Unison with the Sympathetic Sorrow of a Nation; I unite in Deploring the Loss; it has sustained of a Father, Friend and Benefactor. I intreeat Madam, that You would permit a Heart deeply penetrated with Your loss, and shareing Personally in Your Greif; to mingle with You the Tears which flow for the Partner of all Your joys and sorrows.
				Deep as the Wound You have Sustained is, and irreparable as the Stroke must be, May that Religion to which You have ever been an ornament afford You Support, and from that Being who has promised to be a Husband to the Widow, may You derive Consolation is the fervent Prayer of / Your truly sympathizing Friend
				
					Abigail Adams
				
			